In an action to recover damages for personal injuries, etc., the defendant Wal-Mart Stores, Inc., appeals from a judgment of the Supreme Court, Suffolk County (Cohalan, J.), entered February 13, 2002, which, upon a jury verdict finding it 100% at fault in the happening of the accident and awarding the plaintiff Florence Calo the principal sums of $115,000 for past pain and suffering and $60,000 for future pain and suffering, and awarding the plaintiff Florence Calo, as administratrix of the estate of Alfred Calo, the principal sum of $5,500 on the derivative cause of action, is in favor of the plaintiffs and against it.
Ordered that the judgment is affirmed, with costs.
The 78-year-old plaintiff Florence Calo (hereinafter the plaintiff) sustained various injuries after she tripped and fell on a pothole located in a parking lot owned by the defendant Wal-Mart Stores, Inc. (hereinafter Wal-Mart). Contrary to WalMart’s contention, the evidence adduced at the trial was legally sufficient to support the jury verdict as to liability and as to damages (see Cohen v Hallmark Cards, 45 NY2d 493 [1978]; cf. Trincere v County of Suffolk, 90 NY2d 976 [1997]). Further, the jury determination that Wal-Mart’s negligence was the sole proximate cause of the plaintiff’s injuries was not against the weight of the evidence (see Nicastro v Park, 113 AD2d 129 [1985]), and the damage awards were not excessive (see CPLR 5501 [c]).
Wal-Mart’s remaining contentions are without merit. Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.